MONROE, C. J.
The party defendant in this case is different, but the facts disclosed, the relief prayed for, and the law applicable thereto are the same, as in the case of “State v. Ad. Block, In re Ad. Block, applying,” etc. (No. 23096) 79 South. 332,1 this day decided. Eor the reasons assigned in the opinion therein handed down, therefore, it is ordered that the Conviction and sentence heroin appealed from be annulled, and the relator discharged.
O’NIELL, J., concurs in the decree.

 Ante, p. 766.